EXAMINER’S AMENDMENT AND 
REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(a)  On line 2 of claim 1, “a upper” has been changed to –an upper--, 
(b)  On line 3 of claim 1 “a upper” has been changed –an upper--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach an inductive trash can structure, having an upper cover assembly, a control element, first elastic element, engagement element, a drive assembly, a second elastic element, an inductor and a power supply, such that the upper cover assembly comprises a combination seat, a rotary frame, a rotary protrusion, and a plurality of rotary sheets wherein the rotary sheets are synchronously rotated with said rotary frame to shield an opening of said trash can, and the drive assembly is adapted to move said control element therewith to cause said upper cover assembly to be closed, said drive assembly comprising a pivotally coupled movable carrier configured on one side of said engagement element, an 
The prior art device of Wang et al. (U.S. 7,906,921) is similar because it has an upper cover assembly, a control element,  and a drive assembly.  Wang et al. also teaches a plurality of rotary sheets  which are rotated to shield and opening of the trash can.  However, Wang et al. does not teach a rotary frame and rotary protrusion.  Wang et al. does not teach that a rotary frame synchronously rotates with the rotary sheets.  Additionally, Wang et al. is missing several elements that cause the movement of the rotary sheets.  For example, Wang et al. does not teach the drive assembly, as set forth, the first and second elastic elements, and the engagement element and engagement rod.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736